Citation Nr: 0415245	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-02 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to dental trauma for VA outpatient treatment purposes.

2.  Entitlement to service for a deviated nasal septum and 
turbinate.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In line with the appropriate regulations regarding service 
connection for dental disorders, the issue originally 
characterized by the RO as service connection for loss of all 
teeth has been rephrased, as indicated on the title page.  
The Board intimates no prejudice to the veteran in rephrasing 
the issue.
 
The issue of entitlement to service connection for loss of 
teeth due to dental trauma for VA outpatient treatment 
purposes is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDING OF FACT

Sinusitis and nose trouble are reported at separation from 
service, but sinusitis, and nasal septum and turbinate 
disabilities are not shown to be manifested during the 
veteran's period of active service or for many years after 
his military service nor are they otherwise shown to be 
related to such service. 


CONCLUSION OF LAW

A deviated nasal septum and turbinate, and sinusitis were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, regarding 
the issues of service connection for a deviated nasal septum 
and turbinate, and sinusitis, a substantially complete 
application was received in April 2002.  The RO afforded the 
veteran notice and assistance under the VCAA in March 2002.  
The RO provided this notice prior to the August 2002 rating 
denial of the claims on appeal. The veteran was also afforded 
notice in a May 2002 letter from the RO, and in the January 
2003 Statement of the Case.  In this regard, the Board is 
certain that adequate notice requirements of the VCAA have 
been provided to the veteran considering Pelegrini. 

Regarding the veteran's claims of service connection for a 
deviated nasal septum and turbinate, and sinusitis the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  The veteran's service medical records were apparently 
destroyed by fire at the National Personnel Records Center 
(NPRC) in 1973.  The RO has attempted to obtain additional 
records in support of his claim to no avail.  The record does 
include the veteran's service discharge physical examination 
records, along with private treatment records.  With respect 
to providing assistance to the veteran it is also noted that 
he has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In March and May 2002 letters, and the 
January 2003 Statement of the Case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Factual Background

The veteran's service medical records are limited to a 
service separation Report of Medical History, and a 
separation Report of Medical Examination.  The remainder of 
the veteran's service medical records, if any, were 
apparently destroyed by fire at the NPRC in 1973.  

The service separation Report of Medical History shows that 
the veteran affirmatively acknowledged that he had or had had 
ear, nose or throat trouble, and sinusitis.  No pertinent 
comments were offered in the report.  The service separation 
Report of Medical Examination is entirely absent for any 
complaints, findings or treatment pertaining to either a 
deviated nasal septum and turbinate or sinusitis. 

Interim clinical records of the veteran are absent.  

In a March 2002 letter the RO reported that the veteran's 
service medical records were not on file at the NPRC.  An NA 
Form 13055 was forwarded to the veteran so the RO could 
obtain additional records from the NPRC.  

VA surgical records dated in April 2000 show that the veteran 
had a nasal septum resection.  It was also reported that 
there was chronic sinusitis.  Subsequent VA clinical records 
revealed complaints of continued right-sided nasal airway 
obstruction.  

In a June 2002 letter, the RO acknowledged receipt of the 
veteran's NA Form 13055 and requested more specified 
information from him regarding the form.  

In an August 2002 response from the NPRC it was indicated 
that there were no service sick reports available for the 
veteran.

In an August 2002 VA Form 119, Report of Contact, the RO 
reported that the veteran had been informed that the NPRC had 
indicated that no additional service medical records existed.   


Analysis

The veteran asserts that his current deviated nasal septum 
and turbinate, and sinusitis had their onset during his 
period of active service.  A review of the record shows that 
while the veteran's service separation examination records 
are available, the remainder of his service medical records, 
if any, were apparently destroyed by fire at the NPRC in 
1973.  

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Further, 
if VA makes a reasonable effort to obtain relevant non-
Federal records but is unable to obtain them, or after 
continued efforts to obtain Federal records, concludes that 
it is reasonably certain they do not exist or further efforts 
to obtain them would be futile, VA will provide the claimant 
with oral written notice of the fact.  38 C.F.R. § 3.159 (e).  
The RO has obtained the veteran's separation Medical 
Examination Report and Report of Medical History.  However, 
the NPRC has informed the RO that no other service medical 
records are available; that the records were presumed 
destroyed in a fire at NPRC in 1973; and that no other 
records, including service sick reports are available.  In 
addition to the duties imposed by the VCAA, VA's duty to 
assist is heightened and includes an obligation to search 
alternative forms of records that support the veteran's case. 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Board 
concludes that the RO has made a reasonable effort to obtain 
the veteran's records, has notified him of their efforts to 
obtain alternative records and has essentially concluded that 
other records are unavailable.  

The veteran's remaining service medical records are limited 
to his service separation medical examination and separation 
report of medical history.  A separation report of medical 
history shows the veteran reported a history of ear, nose, or 
throat trouble and sinusitis.  There are no accompanying 
comments concerning these reports, including when the 
problems occurred and their severity, nor is there any 
indication specifying whether he had ear or nose or throat 
problems. In essence not one is specified in the report.  
Moreover, a review of the separation physical examination 
report is absent for any complaints, findings or treatment of 
either a deviated nasal septum and turbinate or sinusitis.  
It must be assumed that trained medical personnel rendered 
the examination without any reference of the claimed 
disorders.  In fact, the first medical evidence of a deviated 
nasal septum and turbinate or sinusitis is not shown until 
the year 2000, more than 45 years after the veteran's period 
of military service.  Further, and particularly important is 
that the record is absent for any medical evidence that shows 
an etiological relationship between the service separation 
reports of physical problems and the veteran's current 
disabilities.  The Board has considered the veteran's 
assertion regarding the service incurrence of his current 
deviated nasal septum and turbinate and sinusitis.  However, 
his lay testimony in this regard is insufficient in terms of 
establishing medical causation because laypersons generally 
lack the expertise necessary to opine on matters involving 
medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Where service medical records are lost, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases where records are presumed 
destroyed while in the possession of the government. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
recognizes that the veteran's service medical records, which 
likely would be highly probative, are lost, presumably 
destroyed by fire.  However, in this case, the records shows 
that while sinusitis and nose trouble are reported at 
separation from service, chronic nasal septum and turbinate 
disabilities, and sinusitis are not shown to be manifested 
during the veteran's period of active service or for many 
years after his military service nor are they otherwise shown 
to be related to such service.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Here, the weight of the evidence is against the veteran's 
claims.  Service connection for a deviated nasal septum and 
turbinate, and sinusitis is not warranted. 
 
   


ORDER

Service connection for a deviated nasal septum and turbinate 
is denied.

Service connection for sinusitis is denied.

To this extent the appeals are denied.



REMAND


With respect to the veteran's dental claim, it is important 
to note that service connection for loss of teeth due to 
dental trauma is for VA outpatient treatment purposes.  The 
majority, if any of the veteran's service medical records are 
apparently lost, and the service separation medical 
examination report reveals that veteran's entire teeth were 
either missing or replaced by dentures.  Curiously, it is 
noteworthy that on the separation Report of Medical History 
the veteran denied a history of severe tooth or gum trouble.  
In any event, the veteran has reported that during service he 
sustained a football injury resulting in the loss of some of 
his teeth, and subsequent resultant extraction of the 
remainder of his teeth and the placement of dentures.  
Interim medical and dental records are absent until the late 
1990's, and those records show treatment for swelling and 
lesions of the gums.  

In that service connection for loss of teeth due to dental 
trauma is for VA outpatient treatment purposes, the Board 
concludes that it would be prudent to obtain a medical 
examination to determine the etiology of the veteran's 
current dental condition and whether or not it is related to 
reported dental trauma in service.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).    

2.  The veteran should be scheduled for a 
dental examination. It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination. After examining the 
veteran and reviewing the claims file, 
the examiner should clearly indicate 
whether it is as likely as not that the 
veteran's current dental, gum or other 
oral disabilities, if any, are due to the 
reported in-service trauma or some other 
cause. A detailed rationale is requested 
for the opinion(s) offered.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if service connection is 
warranted for loss of teeth due to dental 
trauma for VA outpatient treatment 
purposes. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



